DETAILED ACTION
	This is the first action on the merits. Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/29/2020 and 10/29/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 11, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer program, comprising commands which, upon the execution of the computer program by a computer, cause the computer to execute the method” where the claim is directed to software per se. The invention, as drafted in claim 11, does not pertain to a statutory category (see MPEP 2106.03, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An 
Regarding claim 12, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim recites “wherein the computer program is stored on a machine-readable storage medium” where the claim is directed to signals per se. The invention, as drafted in claim 20, does not pertain to a statutory category (see MPEP 2106.03, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03). The specification recites “A computer program having program code which can be stored on a machine-readable carrier or storage medium such as a semiconductor memory, a hard drive memory, or an optical memory and is used to carry out, implement, and/or control the steps of the method according to one of the above-described embodiments” but is not exclusive to non-transitory media.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cordourier Maruri (US 2019/0220248 A1).

	Regarding claim 1, Cordourier Maruri discloses a method for providing an assistance signal and/or a control signal for an at least partially automated vehicle (In fig. 2 and starting in paragraph [0027], Cordourier Maruri discloses an audio event detection process 200 that includes an autonomous response of vehicle 104 (control signal provided to an at least partially automated vehicle)), comprising:
receiving surroundings data (In fig. 2 and in paragraph [0027], Cordourier Maruri discloses that “at 202, a microphone array detects ambient audio signals”);
recognizing a warning signal emitted by a further road user based on the received surroundings data (In fig. 2 and in paragraphs [0027]-[0028], Cordourier Maruri discloses that “at 204, it is determined whether a significant audio signal is captured” and “at 208, a classification analysis is performed on the audio signal” to identify the audio signal); 
determining whether a hazardous situation relating to the at least partially automated vehicle is or was indicated by the warning signal (In fig. 2 and paragraphs [0029]-[0030], Cordourier Maruri discloses that at operation 210, it is determined whether the sound event corresponds to a critical event (car collision, gun fire, etc.), and if the sound event is not considered a critical event, then at operation 212, it is determined if the sound event is a potentially dangerous event, where “a potentially dangerous event is one that may involve danger to the vehicle 104, its occupants, or to other vehicles or pedestrians around the vehicle 104”); and


Regarding claim 2, Cordourier Maruri discloses the method according to Claim 1, wherein the surroundings data comprise an acoustic signal (In fig. 2 and in paragraph [0027], Cordourier Maruri discloses that “at 202, a microphone array detects ambient audio signals”), and the method further comprises:
determining a direction from which the acoustic signal was received (In fig. 2 and in paragraph [0027], Cordourier Maruri discloses that “at 206, the location or direction of the sound event source corresponding to the audio signal is determined using a sound localization process” where “directionality may be determined using analysis across the microphones using time lag between when each microphone detected the audio signal, the wavelength of the received audio signal, or the like”).

Regarding claim 9, Cordourier Maruri discloses the method according to Claim 1, further comprising:
terminating a planned and/or already started driving action of the at least partially automated vehicle based on the control signal (In fig. 2 and paragraphs [0029]-[0030], Cordourier Maruri discloses that upon determining that the sound event is a critical event, an autonomous vehicle maneuver (e.g. 

Regarding claim 10, Cordourier Maruri discloses the method according to Claim 1, wherein a device is configured to execute the method (In fig. 1 and starting in paragraph [0016], Cordourier Maruri discloses “a system 100 to process audio data to provide improved interactions with the surrounding operating environment” including a vehicle 104 to execute the audio event detection process 200).

Regarding claim 11, Cordourier Maruri discloses the method according to Claim 1, wherein a computer program, comprising commands which, upon the execution of the computer program by a computer, cause the computer to execute the method (In fig. 8 and paragraphs [0063]-[0065], Cordourier Maruri discloses “a computer system 800, within which a set or sequence of instructions may be executed to cause the machine to perform any one of the methodologies discussed herein”).

Regarding claim 12, Cordourier Maruri discloses the method according to Claim 11, wherein the computer program is stored on a machine-readable storage medium (In paragraph [0065], Cordourier Maruri discloses that “the storage device 816 includes a machine-readable medium 822 on which is stored one or more sets of data structures and instructions 824 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein”).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri, in view of Sudo (US 2020/0089253 A1).
Cordourier Maruri discloses the method according to Claim 2.
Although Cordourier Maruri discloses that a sound localization process is used to determine the location of the sound event, which the examiner understands may imply determining a distance to a source of the sound, Cordourier Maruri does not explicitly disclose wherein the method is further comprising:
determining a distance to a source of the acoustic signal.
However, Sudo teaches wherein the method is further comprising:
determining a distance to a source of the acoustic signal (In paragraph [0047], Sudo teaches that the situation estimation unit 20 estimates a relative situation between the own vehicle and target based 
Sudo is considered to be analogous to the claimed invention in that they both pertain to controlling the driving of a vehicle based on a detected sound signal of a target and the estimated relative situation between the vehicle and target. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining a distance to a target based on the volume of the detected sound as taught by Sudo with the method of Cordourier Maruri, where doing so provides more context as to the relative positional situation between the vehicle and the source of the sound. This is advantageous in that it improves the accuracy of the information with which the vehicle can react to the source of the sound.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri, in view of Soltanian (US 2020/0031337 A1).

Regarding claim 4, Cordourier Maruri discloses the method according to Claim 1.
Although Cordourier Maruri discloses that a sound localization process is used to determine the location or direction of the sound event, Cordourier Maruri does not explicitly disclose wherein the method is further comprising:
ascertaining the further road user which has output the warning signal.
However, Soltanian teaches wherein the method is further comprising:
ascertaining the further road user which has output the warning signal (In fig. 4B and paragraph [0036], Soltanian teaches that the vehicle can provide the location of the sound source based upon the 
Soltanian is considered to be analogous to the claimed invention in that they both pertain to processing sound data in order to provide assisted driving features. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement ascertaining the road user that is the source of the sound as taught by Soltanian with the method of Cordourier Murari, where Cordourier Murari already discloses that “the audio processing platform 102 may be used in a sensor fusion mechanism with other sensors (e.g., cameras, LiDAR, GPS, etc.), where the audio signals are used to augment, corroborate, or otherwise assist in object type detection, object identification, object position or trajectory determinations, and the like” in paragraph [0023]. Using these sensors to ascertain the source of the sound as taught by Soltanian is advantageous in that, for example, an associated probability or level of confidence that the source is detected can be associated with different sensor types, as suggested by Soltanian in paragraph [0034], which thereby increases the accuracy of the detection of the source.

Regarding claim 5, Cordourier Murari discloses the method according to Claim 1, wherein the surroundings data comprise sensor data of imaging sensors (In paragraph [0020], Cordourier Murari discloses that “the sensor array interface 106 may be used to provide input or output signaling to the audio processing platform 102 from one or more sensors of a sensor array installed on the vehicle 104” where the sensors include forward, side, or rearward facing cameras; see also paragraph [0023] where Cordourier Murari discloses that the audio processing platform 102 may be used in a sensor fusion 
Although Cordourier Maruri discloses that a sound localization process is used to determine the location or direction of the sound event, Cordourier Maruri does not explicitly disclose wherein the method further comprises:
ascertaining the further road user which has output the warning signal based on the sensor data of the imaging sensors.
However, Soltanian teaches wherein the method further comprises:
ascertaining the further road user which has output the warning signal based on the sensor data of the imaging sensors (In fig. 4B and paragraph [0036], Soltanian teaches that the vehicle can provide the location of the sound source based upon the different arrival times of a sound at different microphones in an array of microphones on the exterior surface of the vehicle, and can activate one or more camera sensors and radar sensors and a LIDAR sensor to confirm the presence of the other vehicle or objects (ascertain the further road user based at least in part on the camera data), where the activation can include notifying the camera sensors or LIDAR sensor or radar sensor to look in a specific direction as estimated prior).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement ascertaining the road user that is the source of the sound based on camera data as taught by Soltanian with the method of Cordourier Murari, where Cordourier Murari already discloses that “the audio processing platform 102 may be used in a sensor fusion mechanism with other sensors (e.g., cameras, LiDAR, GPS, etc.), where the audio signals are used to augment, corroborate, or otherwise assist in object type detection, object identification, object position or trajectory determinations, and the like” in paragraph [0023]. Using the camera sensor to ascertain the 

Regarding claim 7, Cordourier Maruri discloses the method according to Claim 1, but does not explicitly disclose wherein determining whether the hazardous situation relating to the at least partially automated vehicle is or was indicated by the warning signal further comprises:
ascertaining whether a hazard due to a driving maneuver of the at least partially automated vehicle which is carried out and/or planned represents a hazard to other road users.
However, Soltanian teaches wherein determining whether the hazardous situation relating to the at least partially automated vehicle is or was indicated by the warning signal further comprises:
ascertaining whether a hazard due to a driving maneuver of the at least partially automated vehicle which is carried out and/or planned represents a hazard to other road users (In paragraph [0030], Soltanian teaches an example in which autonomous driving features are provided that prevent lane change (planned driving maneuver) when the presence of a motorcycle is confirmed via detection of the sounds of the motorcycle (detection of warning signal) combined with images from one or more cameras and data from a LIDAR sensor to confirm the presence of the motorcycle, where a motorcycle driving adjacent to a car “can present a hazard to both the cars and the motorcycles when a driver of a car attempts to make a lane change as the motorcycle approaches” (hazard due to lane change (planned driving maneuver of the at least partially automated vehicle) represents a hazard to motorcycle (other road user))).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement preventing a hazardous lane change if it is determined that the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri, in view of Saru (US 2018/0003515 A1).
Cordourier Maruri discloses the method according to Claim 1, but does not explicitly disclose wherein determining whether the hazardous situation relating to the at least partially automated vehicle is or was indicated by the warning signal further comprises: 
ascertaining whether damage to the at least partially automated vehicle itself and/or a state of the at least partially automated vehicle promoting the hazardous situation is present.
However, Saru teaches ascertaining whether damage to the at least partially automated vehicle itself and/or a state of the at least partially automated vehicle promoting the hazardous situation is present (In paragraph [0030], Saru teaches that vehicle sensor data 120 indictaing the internal condition of the vehicle includes sensor data “describing whether any vehicle elements have a fault (such as a signal light or headlight that has failed, a flat tire, including a run flat tire with a limited road life, a leakage that is detected, or other vehicle fault) or are otherwise operating outside normal boundaries or thresholds (such as a tire pressure that is low, a cooling system problem resulting in an engine temperature that is high, a fluid level that is outside of normal standards, or a fuel or charging level that is low)” or may also include detection of faulty sensors).
Saru is considered to be analogous to the claimed invention in that they both pertain to an autonomous vehicle diagnosing, via sensor data, if a hazardous state of the vehicle such as faulty .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cordourier Maruri, in view of Magzimof (US 2019/0383624 A1).
Cordourier Maruri discloses the method according to Claim 1, but does not explicitly disclose the method further comprising:
emitting the assistance signal to a teleoperator; and
operating the at least partially automated vehicle based on a signal received from the teleoperator.
However, Magzimof teaches the method further comprising:
emitting the assistance signal to a teleoperator (In paragraph [0019], Magzimof teaches that autonomous vehicle 102 may request teleoperation assistance from the teleoperation support module 130 when, for example, the vehicle 102 encounters hazardous road conditions); and
operating the at least partially automated vehicle based on a signal received from the teleoperator (In paragraph [0019], Magzimof teaches that the teleoperation support module 130 provides real-time control data to the vehicle 102 received via the remote support terminal 110 to enable the teleoperator to remotely drive the vehicle 102).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malach (US 2020/0160126 A1) teaches detecting and classifying a semantic signal via cameras and other sensors to control the vehicle based on the type of signal.
Hanson (US 2019/0291639 A1) teaches an evaluation device for a vehicle that receives noise, determines a position of the sound source in relation to the vehicle based on the noise, anticipates a dangerous situation based on the movement of the vehicle in relation to the sound source, and generates a signal for the dangerous situation.
Wang (US 2018/0239352 A1) teaches transitioning driving mode of an automated vehicle after detecting malfunction such as a flat tire, engine trouble, or faulty sensor, for example.
Ogaz (US 2017/0213459 A1) teaches receiving sound, determining location, velocity, and direction of the source of sound, and subsequent control of the vehicle.

Gordon (US 2017/0106876 A1) teaches a self-driving vehicle having equipment sensors to detect the condition of components (such as a broken light) or mechanical faults (such as faulty brakes or bald tires).
Ferguson (US 8,676,427 B1) teaches controlling an autonomous vehicle using sound data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HARRISON HEFLIN/               Examiner, Art Unit 3665           

/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665